Filed 1/13/22 In re M.M. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 In re M.M. et al., Persons Coming                                 B312465
 Under the Juvenile Court Law.
 LOS ANGELES COUNTY                                                (Los Angeles County
 DEPARTMENT OF CHILDREN                                            Super. Ct. No. 19CCJP05858A–B)
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 O.K. et al.,

           Defendants and Appellants.

      APPEAL from an order of the Superior Court of Los
Angeles County, Stephen C. Marpet, Juvenile Court Referee.
Affirmed.
      Carolyn S. Hurley, under appointment by the Court of
Appeal, for Defendant and Appellant O.K.
      William Hook, under appointment by the Court of Appeal,
for Defendant and Appellant D.F.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Navid Nakhjavani, Principal
Deputy County Counsel, for Plaintiff and Respondent.
                          **********
      Mother O.K. and father D.F. appeal the juvenile court’s
finding that the Los Angeles County Department of Children and
Family Services (Department) provided reasonable services to
help them reunify with their children, now 16-year-old M.M. (who
has a different father) and nine-year-old S.F. We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
      This family first came to the attention of the Department in
September 2019, after father was arrested with a large quantity
of drugs and a gun. S.F. was with father in his hotel room at the
time of the arrest. Father did not cooperate with police, and
mother had to come to the hotel to encourage father to leave the
room. Father admitted to using drugs, and said he believed
mother was the one who called police, as she was aware of what
father had been doing.
      Mother was homeless. Mother and father had a history of
domestic violence, although they were no longer in a relationship.
Mother and father were unstable, the children were not enrolled
in school, and paternal grandmother often cared for the children
for extended periods of time. M.M. did not feel safe with father
because of the domestic violence between him and mother. S.F.
did not feel safe with parents, and preferred to stay with paternal
grandmother.
      Mother admitted she knew father had a gun and was
selling drugs. The two often argued about how to coparent the
children. Nevertheless, she allowed him to have unsupervised
contact with the children.




                                2
       The children were detained from mother and father and
placed with paternal grandmother. Father’s visitation was to be
monitored, while mother was permitted to have unmonitored
visitation, on the condition that mother submit to weekly random
drug testing, and that father was not allowed to visit with her.
       At the September 11, 2019 detention hearing, both mother
and father completed “Notification of Mailing Address” forms
providing the same Inglewood address, and their current mobile
numbers. The Judicial Council form (JV–140) provides that the
court and Department will use the designated address “unless
you notify the court or the social worker . . . of your new mailing
address. [¶] Notice of the new mailing address must be provided
in writing.” The court confirmed on the record that the
information was accurate, and admonished mother and father to
update their information if it changed. The court ordered the
Department to provide mother and father with referrals,
including weekly drug testing, parenting classes, and individual
counseling.
       The Department attempted to schedule a meeting with
father. Father initially did not understand why a meeting was
required, believing that he did not have an open case with the
Department. Father also complained he had gone to court on
October 15, 2019, but that there was no hearing that day. He
told the social worker mother had told him there was a hearing,
even though no hearing was scheduled. The social worker told
father he would receive notices of hearings in the mail, and
confirmed that he had hearings scheduled for October 23 and
November 18. Father agreed to meet with the Department on
October 18, 2019, but he did not show up, and he did not answer
or return the Department’s phone calls or text messages.




                                 3
       Mother also failed to show up for her scheduled
appointment. According to the Department’s
jurisdiction/disposition report, mother did not meet the social
worker at the agreed upon place, did not return her calls or texts,
and the hotel desk clerk reported that mother was not registered
at the hotel. The Department called father to see if he had a
different phone number for mother. A woman answered his
phone, denied that she was mother, and said father was
unavailable. Father did not return the social worker’s call.
Mother later called the Department from a blocked number and
claimed the social worker “stood [her] up” at the hotel. She
reported that she had a new phone number because her other
phone “broke,” but she would not provide the new number to the
Department.
       Father had been sending “toxic” text messages to paternal
grandmother, and she had to block his calls. Mother was not
communicating with paternal grandmother about her visitation,
and she would pick the children up or drop them off without
contacting paternal grandmother. Mother was not testing as
required for the Department. She had tested negative once in
September 2019 but missed four subsequent tests.
       A November 2019 last minute information for the court
noted that the Department had made numerous efforts to contact
mother and father to attend a MAT assessment for the children
but had been unable to reach them. Paternal grandmother
reported that mother was allowing father to have unsupervised
contact with the children. Paternal grandmother was receiving
threatening text messages from mother.
       Mother missed four additional drug tests. The Department
was able to reach her at a different phone number than was




                                 4
designated on the address form filed with the court. (It is unclear
from the record where the Department obtained this number.)
Mother agreed to meet with the social worker at Department
offices on November 14, 2019. The Department still had no
contact with father.
       According to a last minute information for the court,
mother was running late for her November 14 interview with the
Department and asked to be interviewed by phone. Mother said
the referral allegations were false and “made up.” Mother told
the social worker “she will not be enrolling in any services” and
the case was “ridiculous.” Mother promised to provide an
updated address to the Department but did not do so during the
interview.
       Mother was present at the November 18, 2019 adjudication
hearing; father was not. The court sustained the petition and
ordered family reunification services for mother and father,
including random on demand drug testing, parenting classes, and
individual counseling. After observing mother repeatedly
shaking her head, and stating that she would not participate in
services, the court made clear that mother was required to
participate in the court-ordered services in order to reunify with
the children. Mother responded, “No” and “We’ll see . . . .” The
court ordered monitored visitation for father, and unmonitored
visitation for mother on the condition that she drug test. Mother
again stated, “I am not doing that.”
       A January 2020 last minute information for the court
reported the Department had been unable to reach father, and
letters sent to his designated address were returned as
undeliverable. Father had not submitted to any drug tests.
Mother made some contact with the Department but she also




                                 5
missed several visits, and she was not testing for the
Department.
         According to the Department’s May 2020 status review
report, the children remained placed with paternal grandmother.
Mother and father were living a “transient lifestyle,” often moved
to different hotels or motels, and did not respond to the
Department’s calls. Since March 2020, mother and father had
barely visited the children. They did not provide any proof of
participation in programs, and did not communicate any intent to
participate in services.
         The Department’s September 2020 supplemental report
stated the Department made contact with mother in June 2020.
Mother told the social worker she had been trying to text her
work phone, but the social worker told her the office phone was
incapable of accepting text messages. In July 2020, mother
texted the social worker on her mobile phone that “there’s no case
. . . it was thrown out” and that, because the case was
“fabricated,” the children must be returned to mother
immediately. The social worker tried to set up a meeting with
mother, but mother would not agree to meet and continued to
“rant” about the Department’s involvement with her family.
Mother did not respond to further requests for a meeting.
         Mother and father were present at the September 16, 2020
review hearing. Mother said she had given her attorney
paperwork for classes she had completed. The court continued
the review hearing so that the Department could provide a
supplemental report to address the parents’ compliance with
their case plans. The court encouraged mother to remain in
contact with the social worker.




                                6
       According to the Department’s November 2020 status
review report, mother and father had not provided any proof of
completion or progress reports for their programs. On
November 6, in a face-to-face meeting, mother and father told the
social worker “there were never any Court Orders” for services for
them to comply with. Father said his attorney told him “the
items on the case plan are suggestions only but not court orders.”
“[B]oth were again given a copy of their individual case plans but
father and mother stated that they did not sign the case plan.”
(Boldface added.) Mother and father believed that because they
never signed the case plan, and did not agree to it, they were not
required to complete the programs. Father was “very
argumentative.” Mother and father also complained that they
had never received any of the court’s minute orders. The social
worker emphasized that the case plan was court ordered, and
that mother and father needed to complete their programs to
reunify with their children.
       Mother and father participated in a Children and Family
Team Meeting in mid-January 2021. Mother and father
expressed that they wanted to reunify with the children, but they
remained fixated with their belief that the allegations, petition,
and detention were unfounded. The Department agreed to
provide parents with additional referrals for services and
proposed the parties meet again in 30 days to assess the parents’
progress with their programs.
       In late January 2021, when the Department asked mother
how her services were progressing, mother responded “I am
refusing to tak[e] tests or classes I’ve already taken willingly.”
Mother continued to deny the validity of the case. Father also
continued to deny that there were any “rightful court order[s]” for




                                7
him to complete services and said he would only participate in
services if the Department could “prove” the court orders were
lawful.
      Mother and father appeared at a February 2, 2021 progress
report hearing. The court admonished them that they needed to
comply with their court-ordered case plans. The court told
parents about the requirements of their case plans, and ordered
the Department to provide parents with referrals for their
programs. Mother repeatedly interrupted the court, and asked
why she was being asked to drug test.
      A March 2021 last minute information for the court stated
mother was not drug testing and had not provided the
Department with proof that she enrolled in counseling or
completed parenting classes. Father was also not testing, and
refused to provide progress reports to the Department, stating he
would provide that information to his attorney once given “a
legally binding court order.” He continued to claim that his civil
rights were being violated. However, father had completed two
parenting classes, according to a letter provided by his attorney.
      According to an April 2021 report, mother stated she
enrolled in parenting classes, but she could not provide any
information about the program. She was not drug testing.
Father had attended additional parenting classes, and had
started individual counseling, but he was not drug testing.
      The contested section 366.21 combined six– and 12–month
review hearing was held on April 12, 2021. Mother requested
that the children be released to her, or alternatively, that she
receive six months of additional services, reasoning that she had
not been provided with reasonable services. Father also argued




                                8
the Department failed to provide reasonable services because the
Department failed to maintain contact with him.
       The juvenile court found that mother and father had
refused to comply with the court’s orders, and that the
Department’s reports reflected consistent efforts by the
Department to contact mother and father. The court ordered
six months of additional reunification services, and again
admonished the parents to comply with the court’s orders.
       Mother and father timely appealed.
                             DISCUSSION
       When providing reunification services, the Department
must make a good faith effort to provide reasonable services
“ ‘ “specifically tailored to fit the circumstances of each family” ’ ”
and “ ‘ “designed to eliminate those conditions which led to the
juvenile court’s jurisdictional finding.” ’ ” (In re K.C. (2012)
212 Cal.App.4th 323, 329.) At the six– and 12–month review
hearings, the juvenile court must determine whether the
Department provided “reasonable services” to the parent during
that review period. (§ 366.21, subds. (e)(8), (f)(1)(A).) It is the
Department’s burden to establish that it has provided reasonable
services. (§ 366.21, subds. (e)(1), (f)(1).)
       “ ‘To support a finding reasonable services were offered or
provided, “the record should show that the [Department]
identified the problems leading to the loss of custody, offered
services designed to remedy those problems, maintained
reasonable contact with the parents during the course of the
service plan, and made reasonable efforts to assist the parents in
areas where compliance proved difficult. . . .” ’ ” (T.J. v. Superior
Court (2018) 21 Cal.App.5th 1229, 1240; Tracy J. v. Superior
Court (2012) 202 Cal.App.4th 1415, 1426.) The “reasonableness




                                   9
of the [Department’s] efforts are judged according to the
circumstances of each case.” (Robin V. v. Superior Court (1995)
33 Cal.App.4th 1158, 1164.) Efforts must be made to provide
services “ ‘in spite of the difficulties of doing so or the prospect[] of
success.’ ” (Id. at pp. 1164–1165.)
       We review the juvenile court’s reasonable services finding
for substantial evidence. (Patricia W. v. Superior Court (2016)
244 Cal.App.4th 397, 419–420.) We view the evidence in the light
most favorable to the juvenile court’s ruling, resolving conflicts
and indulging all reasonable inferences in favor of the finding.
(In re Misako R. (1991) 2 Cal.App.4th 538, 545.)
       Neither party disputes that the services ordered by the
court were appropriate. Instead, mother and father argue the
Department failed to communicate the case plan to the parents,
failed to maintain reasonable contact with them, and that the
record does not disclose what referrals were provided to mother
and father.
       We find that substantial evidence supports the juvenile
court’s reasonable services finding. Mother and father did not
show up for scheduled appointments, did not return the
Department’s letters, calls, or text messages, and consistently
denied that they were required to participate in services. The
court repeatedly admonished mother and father to communicate
with social workers and participate in their case plan, which the
court explained to both parents at several hearings, and the court
admonished them to provide current contact information to the
court and Department. Mother and father never expressed any
confusion about what they were required to do, only defiantly
asserting that they were not required to comply with the court’s
orders.




                                   10
                         DISPOSITION
      The order is affirmed.



                               GRIMES, Acting P. J.
      WE CONCUR:



                        STRATTON, J.




                        HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 11